United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3550
                                   ___________

Tracey Renee Thomas-Walker,            *
                                       *
            Appellant,                 *
                                       *
     v.                                * Appeal from the United States
                                       * District Court for the
Gemala Trailer Corporation, Sued as    * Eastern District of Arkansas.
Gemalia Trailer Corporation,           *
                                       *      [UNPUBLISHED]
            Appellees.                 *
                                  ___________

                          Submitted: July 5, 2001
                              Filed: July 10, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Tracey Thomas-Walker appeals from the district court’s1 judgment for defendant
after a bench trial in her sexual harassment lawsuit against her former employer.
Having reviewed the district court’s findings of fact for clear error and its legal
conclusions de novo, see Cooper Tire & Rubber Co. v. St. Paul Fire & Marine Ins. Co.,
48 F.3d 365, 369 (8th Cir.), cert. denied, 516 U.S. 913 (1995), we conclude that the



      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
district court properly entered judgment for defendant. See Faragher v. City of Boca
Raton, 524 U.S. 775, 807 (1998).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-